UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     JUAN M. MEDINA, JR.,                            DOCKET NUMBER
                  Appellant,                         DA-0752-13-0393-I-1

                  v.

     DEPARTMENT OF HOMELAND                          DATE: October 17, 2014
       SECURITY,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL 1

           Lorenzo W. Tijerina, Esquire, San Antonio, Texas, for the appellant.

           Pamela B. Peck, San Antonio, Texas, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                              Anne M. Wagner, Vice Chairman
                                 Mark A. Robbins, Member


                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the initial decision, which
     sustained the charged misconduct and affirmed the agency’s action removing the
     appellant. Generally, we grant petitions such as this one only when: the initial
     decision contains erroneous findings of material fact; the initial decision is based

     1
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                         2

     on an erroneous interpretation of statute or regulation or the erroneous application
     of the law to the facts of the case; the judge’s rulings during either the course of
     the appeal or the initial decision were not consistent with required procedures or
     involved an abuse of discretion, and the resulting error affected the outcome of
     the case; or new and material evidence or legal argument is available that, despite
     the petitioner’s due diligence, was not available when the record closed.         See
     Title 5 of the Code of Federal Regulations, section 1201.115 (5 C.F.R.
     § 1201.115). After fully considering the filings in this appeal, and based on the
     following points and authorities, we conclude that the petitioner has not
     established any basis under section 1201.115 for granting the petition for review.
     Therefore, we DENY the petition for review and AFFIRM the initial decision,
     which is now the Board’s final decision. 5 C.F.R. § 1201.113(b).
¶2         The appellant appealed the agency’s action removing him from the position
     of Supervisory Immigration Enforcement Agent. Initial Appeal File (IAF), Tab 1.
     The agency based the action on the charge of conduct unbecoming, citing four
     specifications stating that the appellant had filed federal tax returns with the
     Internal Revenue Service (IRS) falsely claiming charitable contributions that he
     and his wife had not made.        IAF, Tab 8, Vol. 2 at 53 of 115, 227 of 385.
     Specifically, the appellant and his wife claimed deductions for very large
     charitable contributions on their jointly-filed federal income-tax returns for 2007,
     2008, 2010, and 2011, i.e., $20,000 in 2007, $30,000 in 2008, $12,255 in 2010,
     and $13,454 in 2011, respectively. IAF, Tab 8, Vol. 3 at 282, 296, 342, and 357
     of 385.    However, the appellant and his wife, in fact, did not make such
     contributions. Rather, their annual charitable contributions amounted to at most
     about $2,000.    Id. at 251-55, 268, Tab 25 at 59-60, 65-66, 102, 143, 164-66,
     172-73. In 2012, the agency’s Office of Professional Responsibility conducted an
     internal investigation after receiving a tip that the appellant may have falsified his
     tax returns. IAF, Tab 8, Vol. 3 at 235 of 385. During the investigatory interview,
     the appellant claimed that his wife handled all of the family finances and that he
                                                                                         3

     had not reviewed the returns carefully before signing them.            See, e.g., IAF,
     Tab 26 at 15, 35, 74, 120, 169, and 181 of 402. However, after the interview, the
     appellant signed an affidavit prepared by the investigators in which he admitted
     that he had committed fraud and perjury regarding his tax returns for the 4 years
     in question.    IAF, Tab 8, Vol. 3 at 252-56, and 269 of 385.           The appellant
     subsequently filed amended tax returns for 2010 and 2011, but did not amend the
     larger false claims in the 2007 or 2008 returns.         IAF, Tab 8, Exhibits 9, 10
     at 61-68 of 385.
¶3         After holding a hearing, the administrative judge found it undisputed that
     the appellant’s tax returns claimed far greater charitable contributions than he and
     his wife had actually made and that the agency proved the essence of the charged
     misconduct. IAF, Tab 30, Initial Decision (ID) at 5. The administrative judge
     also found that the appellant filed the tax returns with the intent to defraud or
     mislead the IRS and that the record included direct evidence of intent, i.e., the
     appellant signed an affidavit admitting that he committed fraud and filed falsified
     tax returns for all 4 years at issue. ID at 5. The administrative judge found
     further that, even if he were to discount the appellant’s admissions in his
     affidavit, there was ample circumstantial evidence of intent to defraud or mislead,
     including evidence that the appellant consciously tried to avoid learning the truth
     or at least acted with reckless disregard for the truth about the charitable
     deductions.    ID at 6-7.   Thus, the administrative judge sustained the charge,
     finding that the appellant’s deliberate efforts to avoid learning the truth and
     reckless disregard for the truth allowed him to infer that the appellant knowingly
     filed false returns with the intent to deceive the IRS. 2 ID at 6-7.



     2
       While the appellant does not challenge these findings on review, we note that the
     administrative judge also found no merit to the appellant’s harmful procedure error
     arguments, and that the appellant offered no persuasive evidence to support his claims
     of discrimination based on race, national origin, gender, and age. ID at 6-7.
                                                                                      4

¶4        On review, the appellant argues that the administrative judge erred in
     sustaining the charge and affirming the removal penalty.      Petition for Review
     (PFR) File, Tab 1. We have considered the appellant’s arguments on review but
     discern no reason to reweigh the evidence or substitute our assessment of the
     record evidence for that of the administrative judge. See Crosby v. U.S. Postal
     Service, 74 M.S.P.R. 98, 105-06 (1997) (finding no reason to disturb the
     administrative judge’s findings when the administrative judge considered the
     evidence as a whole, drew appropriate inferences, and made reasoned
     conclusions); Broughton v. Department of Health & Human Services, 33 M.S.P.R.
     357, 359 (1987) (same).      In this case, the administrative judge thoroughly
     addressed the record evidence, as well as the appellant’s claims that his
     admissions in his affidavit should be discounted, and correctly found that the
     agency proved the charge and that the appellant failed to establish his affirmative
     defenses of harmful error and discrimination.
¶5        For example, the appellant argues that the administrative judge erred when
     he stated in the initial decision that “the appellant and his wife did not in fact
     make any such contributions” because the facts show that they indeed did make
     some charitable contributions.    PFR File, Tab 1 at 5 of 23.        However, the
     appellant fails to include the administrative judge’s complete sentence, which
     actually states “[t]he appellant and his wife did not in fact make any such
     contributions; their annual charitable contributions amounted to at most about
     $2,000.” ID at 2. Thus, there is no merit to this argument.
¶6        The appellant also argues that the administrative judge erred by failing to
     consider the transcript from his prehearing deposition, and he contends that his
     statements in his prehearing deposition shows that the agency’s allegations are
     “misplaced and without merit.”        PFR File, Tab 1.        We disagree.     The
     administrative   judge’s   December 18,   2013    Summary     of   the   Prehearing
     Conference explicitly advised the parties that the prehearing depositions
     would not be allowed into the record except for impeachment purposes. IAF,
                                                                                        5

     Tab 28 at 5.    The parties were provided the opportunity to object to the
     administrative judge’s ruling in this regard, but there were no objections. Id. In
     addition, prior to the start of the hearing the administrative judge verified that he
     had not received any corrections or objections from the parties to his Summary of
     the Prehearing Conference. IAF, Tab 29, Hearing CD. Nevertheless, even after
     being placed on notice that the depositions would only be used for impeachment
     purposes, the appellant chose not to testify on his own behalf, and, thus, his
     deposition is not in the evidentiary record. The appellant cannot now argue on
     review that the result would have been different if the administrative judge had
     considered the statements he made during his deposition. Accordingly, because
     the appellant’s deposition is not in the evidentiary record, the administrative
     judge properly did not consider it while deciding this case.       See Pedersen v.
     Department of Transportation, Federal Aviation Administration, 9 M.S.P.R. 195,
     199 (1981) (finding that one of the principal purposes of taking a witness’s
     deposition is to pin down the witness under oath concerning all relevant matters,
     thereby providing a basis for impeaching that witness’s credibility should the
     witness at the hearing depart from the testimony given at the deposition).
¶7         The appellant also challenges the validity of his affidavits and he reasserts
     on review that he was “coerced” during the investigative interview into making
     statements and signing an affidavit he did not agree with. PFR File, Tab 1 at 18,
     20, 23.   The appellant offered no evidence below, however, to show that the
     agency’s report of investigation was erroneous, that his affidavits were obtained
     under duress, or that the investigators engaged in misconduct. For example, the
     appellant could have called the agency investigators, the individuals who
     interviewed him and assisted with the preparation of his affidavit and who were
     approved as witnesses, to testify regarding the investigation and what transpired
     when he signed the affidavit admitting guilt. While the appellant argued that he
     was coerced into signing the affidavit, he chose not to call witnesses, and he
     did not testify on his own behalf, to support these arguments. Thus, there is no
                                                                                       6

     sworn testimony to contradict the appellant’s affidavits admitting culpability.
     Further, because the appellant chose to rest his case without calling any
     witnesses, he is unable to rely on the depositions of approved witnesses who
     did not testify.   Thus, the appellant has shown no error by the administrative
     judge in relying upon his affidavits as direct evidence that he committed the
     charged misconduct.
¶8         Moreover, the appellant argues that, because the agency’s only witness was
     the deciding official and he did not provide “any direct or indirect testimony as to
     fraud, falsification of a tax return or perjury,” the agency failed to present
     evidence and testimony that addressed his defenses. The appellant’s argument
     fails to recognize that the evidentiary record also includes direct evidence against
     him, i.e., his signed affidavits in which he admitted to fraud and perjury
     concerning his filing falsified tax returns for all 4 years at issue. IAF, Tab 8,
     Exhibit 2 at 250-57 of 385, Exhibit 3 at 267-71 of 385.
¶9         Finally, as the administrative judge correctly found, notwithstanding the
     appellant’s admissions in his affidavit, the record includes ample circumstantial
     evidence contained in the appellant’s affidavit, as well as the transcript and
     recording from the investigative interview, demonstrating the appellant’s intent to
     defraud or mislead, including evidence that he consciously tried to avoid learning
     the truth or at least acted with reckless disregard for the truth. See ID at 6-7;
     IAF, Tab 27, Track 4, Tab 26 at 12, Tab 26, Exhibits 1-3, 7-9.         Accordingly,
     while the appellant disagrees with the administrative judge’s findings and
     determinations, he has provided no evidence or argument that would warrant
     disturbing the initial decision.

                        NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
           You have the right to request further review of this final decision.
                                                                                    7

Discrimination Claims: Administrative Review
      You may request review of this final decision on your discrimination
claims by the Equal Employment Opportunity Commission (EEOC). See Title 5
of the United States Code, section 7702(b)(1) (5 U.S.C. § 7702(b)(1)). If you
submit your request by regular U.S. mail, the address of the EEOC is:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                 P.O. Box 77960
                            Washington, D.C. 20013

      If you submit your request via commercial delivery or by a method
requiring a signature, it must be addressed to:
                           Office of Federal Operations
                    Equal Employment Opportunity Commission
                                131 M Street, NE
                                  Suite 5SW12G
                            Washington, D.C. 20507

      You should send your request to EEOC no later than 30 calendar days after
your receipt of this order. If you have a representative in this case, and your
representative receives this order before you do, then you must file with EEOC no
later than 30 calendar days after receipt by your representative. If you choose to
file, be very careful to file on time.

Discrimination and Other Claims: Judicial Action
      If you do not request EEOC to review this final decision on your
discrimination claims, you may file a civil action against the agency on both your
discrimination claims and your other claims in an appropriate United States
district court. See 5 U.S.C. § 7703(b)(2). You must file your civil action with
the district court no later than 30 calendar days after your receipt of this order. If
you have a representative in this case, and your representative receives this order
before you do, then you must file with the district court no later than 30 calendar
days after receipt by your representative. If you choose to file, be very careful to
                                                                                  8

file on time. If the action involves a claim of discrimination based on race, color,
religion, sex, national origin, or a disabling condition, you may be entitled to
representation by a court-appointed lawyer and to waiver of any requirement of
prepayment of fees, costs, or other security.      See 42 U.S.C. § 2000e5(f) and
29 U.S.C. § 794a.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.